NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3222


                                  SUSAN M. BARELA,

                                                       Petitioner,

                                           v.

                            DEPARTMENT OF THE NAVY,

                                                       Respondent.


      Susan M. Barela, of Fairfax, Virginia, pro se.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief was Isaac
Natter, Associate Counsel, Office of General Counsel, Naval District Washington,
United States Department of the Navy, of Washington Navy Yard, DC.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2009-3222


                                SUSAN M. BARELA,

                                                            Petitioner,

                                          v.

                            DEPARTMENT OF THE NAVY,

                                                            Respondent.


      Petition for review of the Merit Systems Protection Board in consolidated case
      nos. DC0752080046-A-1, DC0752080046-P-1, and DC0752080046-P-2.

                            _________________________

                            DECIDED: December 14, 2009
                            _________________________


Before MICHEL, Chief Judge, RADER and SCHALL, Circuit Judges.

PER CURIAM.


                                     DECISION

      Susan M. Barela petitions for review of the final decision of the Merit Systems

Protection Board (“Board”) that denied her motions for attorney fees, compensatory

damages, and consequential damages. Barela v. Dep’t of the Navy, Nos. DC-0752-08-

0046-A-1; DC-0752-08-0046-P-1; and DC-0752-08-0046-P-2 (M.S.P.B. May 26, 2009)

(“Final Decision”) We affirm.
                                       DISCUSSION

                                              I.

       After Ms. Barela was removed from her position with the Department of the Navy

(“agency”), she appealed to the Board. Subsequently, on May 12, 2008, Ms. Barela

and the agency entered into a written settlement agreement to resolve the appeal. The

agreement was signed by Ms. Barela and her attorney. In paragraph 4(b)(3) of the

agreement, Ms. Barela waived “any and all claims for back pay, attorney fees,

compensatory damages, and any other expenses incurred in connection with her

employment with the agency . . . .”

       On May 16, 2008, Ms. Barela sought to “revoke her signature” on the settlement

agreement. In due course, after Ms. Barela’s attorney had withdrawn as counsel and

Ms. Barela had determined to proceed pro se, the administrative judge (“AJ”) to whom

the appeal was assigned determined that the settlement agreement was lawful on its

face, that it had been freely reached by the parties, and that the parties understood its

terms. He therefore ordered the agreement entered into the record and dismissed Ms.

Barela’s appeal. On October 3, 2008, the Board denied Ms. Barela’s petition for review

of the AJ’s ruling; Ms. Barela did not file a timely appeal of that decision.

       On October 6 and 7, 2008, Ms. Barela filed with the Board motions for attorney

fees, compensatory damages, and consequential damages. In an initial decision, the

AJ to whom the matter was assigned denied the motions. Barela v. Dep’t of the Navy,

Nos. DC-0752-08-0046-A-1; DC-0752-08-0046-P-1; DC-0752-08-0046-P-2 (M.S.P.B.

Jan. 16, 2009) (“Initial Decision”). The Initial Decision became the final decision of the




2009-3222                                     2
Board on May 26, 2009 after the Board denied Ms. Barela’s petition for review. This

appeal followed. We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                          II.

      Our scope of review in an appeal from a decision of the Board is limited.

Specifically, we must affirm the Board’s decision unless we find it to be (1) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained

without procedures required by law, rule or regulation having been followed or (3)

unsupported by substantial evidence. 5 U.S.C. § 7703(c); Kewley v. Dep’t of Health &

Human Servs., 153 F.3d 1357, 1361 (Fed. Cir. 1998).

      On appeal, Ms. Barela does not challenge the denial of her motions for attorney

fees and damages. Rather, she argues at length against the agency’s original removal

action. Ms. Barela is not in a position to contest the removal action, however. She

entered into a settlement agreement which resolved her appeal of the action; the Board

rejected her attempt to revoke the agreement; and she failed to timely appeal the

Board’s decision.

      In any event, we see no error in the decision of the Board denying Ms. Barela’s

several motions. See Initial Decision at 4. Under paragraph 4(b)(3) of the settlement

agreement, which is binding on her, Ms. Barela waived any claims to attorney fees and

compensatory and consequential damages. The Board therefore correctly held that

those claims were precluded by the settlement agreement.

      For the foregoing reasons, the final decision of the Board is affirmed.




2009-3222                                   3